Exhibit 10.10B
FIRST AMENDMENT
TO THE
SEVERANCE PLAN FOR
TEXTRON KEY EXECUTIVES
(2010 Restatement)
               The Severance Plan for Textron Key Executives (the “Plan”)
permits the Chief Executive Officer and the Chief Human Resources Officer of
Textron to designate an employee of a Textron Company as a “Key Executive” who
is eligible to participate in the Plan. The Chief Executive Officer and the
Chief Human Resources Officer of Textron, acting independently, have the
authority to amend the Plan in order to improve its administrability. In order
to simplify the process of designating participants, the definition of “Key
Executive” is hereby amended as follows:

1.  
Section 1.06 is amended in its entirety to read as follows, effective for any
individual who is an active employee of a Textron Company on or after October 1,
2010:

“Key Executive” means an employee in one or more of the following categories who
has not become ineligible, waived participation, or been excluded from the Plan:

  (a)  
any officer of Textron who is appointed directly by the Board or by the
Organization and Compensation Committee (the “Committee”) of the Board pursuant
to authority delegated to the Committee by the Board, but excluding any
subordinate or assistant officer appointed by the Committee or by any delegate
of the Committee;
    (b)  
the most senior leader of any Textron business unit, as appointed by the Chief
Executive Officer of Textron, provided that the business unit leader reports
directly to a person who has been designated by the Board as an executive
officer of Textron; or
    (c)  
any employee of a Textron Company who has been designated in writing as a Key
Executive by the Chief Executive Officer of Textron.

At any time before an employee’s Severance, the Chief Executive Officer of
Textron may execute a written instrument excluding from the Plan any employee
who has previously become a Key Executive (or who would become a Key Executive
automatically by virtue of the employee’s position). An employee who occupies a
position described in subsection (a) or (b) on or after October 1, 2010, shall
automatically cease to be a Key Executive when the employee ceases (for a reason
other than the employee’s Severance) to hold a position described in subsection
(a) or (b), unless the Chief Executive Officer of Textron confirms in writing
that the employee should remain a Key Executive in spite of the employee’s
change in position. A Key Executive may subsequently waive participation in this
Plan by executing an express written instrument to that effect. A Key Executive
shall not become entitled to separation pay under any other plan or arrangement
maintained by a Textron Company as a result of having waived participation

 



--------------------------------------------------------------------------------



 



in this Plan. An individual shall not be a Key Executive for purposes of this
Plan, and shall not be eligible for any benefit provided under this Plan, during
any period in which the individual is covered by an offer letter or employment
agreement with Textron that provides severance pay at least equal to the
Severance Pay provided under this Plan.

2.  
Any employee of a Textron Company who was a participant in the Plan on
September 30, 2010, shall remain a participant in the Plan until the employee
becomes ineligible, waives participation, or is excluded from the Plan pursuant
to Section 1.06, as amended by this instrument.

     IN WITNESS WHEREOF, Textron Inc. has caused this amendment to be executed
by its duly authorized officers.

            TEXTRON INC.
    Dated: October 26, 2010  By   /s/ Scott C. Donnelly         Scott C.
Donnelly        Chairman, President, and
Chief Executive Officer            Dated: October 23, 2010  By   /s/ John D.
Butler         John D. Butler        Executive Vice President Administration
and Chief Human Resources Officer     

-2-